Head, Justice.
1. The additional record certified to this court discloses that, since the date of the orders complained of in the bill of exceptions, overruling the demurrer and motion to dismiss of one of the defendants (the plaintiff in error here), the petition has been materially amended, and the defendants have filed renewed general demurrers. Therefore, the former demurrer and motion to dismiss have become extinct or nugatory, and the questions raised by such former demurrer and motion to dismiss are moot. Holliday v. Pope, 205 Ga. 301, 308 (53 S. E. 2d 350).
2. Since the bill of exceptions presents only moot questions, and a reversal of the judgments excepted to would be of no benefit to the plaintiff in error, this court will, upon its own motion, dismiss the writ of error. Mooney v. Mooney, 200 Ga. 395, 396 (4) (37 S. E. 2d 195).

Writ of error dismissed.


All the Justices concur.